Buchanan, J.
This suit is based upon an account of a factor with a planter, running through a period of about two years, and embracing items for plantation supplies, cash advances and bills receivable of various persons other than the defendant, with interest, &c. The record is very carelessly made up, for we do not find any answer, although the proceedings favor the idea that an answer was in fact filed. The case appears to have boon regularly called and tried, in the absence of the defendant’s counsel. The only evidence offered in support of the claim was that of a witness, who testified that the account was . correct, the articles charged were furnished as charged, and were worth the prices at which they were respectively charged. Witness was clerk for John C. Morris, during the whole time in which said account was made. The account itself was also offered in evidence, but none of the many notes with which the defendant was therein charged. With regard to some of those notes, the defendant would not seem, without some further explanation, to be chargeable. For instance, the item of “your lady’s note $379 48-100” — “-cash, Bank Louisiana, interest as perinterest account and account current, $613 13-100”— “R. W. Hendrielcs's note $323 13-100” — “cashamount, John, Hamilton, $139, 06 100” — “cash paid Mrs. Lemon $4 50-100.” As the transcript does not inform us of the issue upon which the cause was tried, and as the evidence, taken exparte, does not make out satisfactory proof of the various items embraced in this demand, although the general expressions used by the only witness examined, might imply that upon a cross examination he would have been prepared to establish the liability of defendant for all those items, we think it advisable to remand the case for a new trial.
It is therefore adjudged and decreed, that the judgment of the District Court be reversed; and that this cause be remanded to said court, to be proceeded in according to law ; the costs of appeal to be paid by the appellee.